      Case 3:19-cv-07270-WHA Document 182
                                      174 Filed 03/11/21
                                                03/04/21 Page 1 of 4



 1   WAGSTAFF & CARTMELL LLP
     Tyler W. Hudson (admitted pro hac vice)
 2   Eric D. Barton (admitted pro hac vice)
 3   Melody R. Dickson (admitted pro hac vice)
     Austin Brane, CA Bar #286227
 4   4740 Grand Ave., Suite 300
     Kansas City, MO 64112
 5   Tel. (816) 701-1100
     Fax (816) 531-2372
 6   thudson@wcllp.com
 7   ebarton@wcllp.com
     mdickson@wcllp.com
 8   abrane@wcllp.com

 9

10                                UNITED STATES DISTRICT COURT
11                             NORTHERN DISTRICT OF CALIFORNIA
12                                    SAN FRANCISCO DIVISION
13
     JERMAINE THOMAS, ET AL.,                              Case No. 3:19-cv-07270-WHA
14
                        Plaintiffs,                        STIPULATION TO PERMIT FILING
15                                                         OF PLAINTIFFS’ THIRD AMENDED
             vs.                                           COMPLAINT
16
     CRICKET WIRELESS, LLC,
17
                        Defendant.
18

19           Pursuant to Civil L.R. 6-1(a), Rule 15(a)(1), Rule 16(b)(4), the parties hereby stipulate as

20   follows:

21           1.     On January 27, 2021, Plaintiffs filed a Second Amended Class Action Complaint

22   (“SAC"). Dkt. No. 158.

23           2.     On February 17, 2021, Defendant filed a Motion to Dismiss (“Defendant’s

24   Motion”). Dkt. No. 165.

25           3.     Plaintiffs’ deadline to file their Motion for Class Certification is today, March 4,

26   2021.

27

28

                         STIPULATION TO PERMIT FILING OF PLAINTIFFS’ THIRD AMENDED COMPLAINT
                                                                      CASE NO. 3:19-CV-07270-WHA
       Case 3:19-cv-07270-WHA Document 182
                                       174 Filed 03/11/21
                                                 03/04/21 Page 2 of 4



 1           4.     Plaintiffs’ response to Defendant’s Motion to Dismiss is now due on March 10,

 2   2021.

 3           5.     Plaintiffs have provided to Defendant a proposed Third Amended Complaint that

 4   conforms to the recently discovered evidence, reduces the number of legal claims, identifies the

 5   plaintiffs who will be filing a motion today seeking to be appointed class representatives for a

 6   nationwide class, and narrows the scope of this case to an alleged fraudulent scheme that Cricket

 7   employed to sell high-priced 4G/LTE smartphones and service plans in markets in which Cricket

 8   had no ability or intention to ever provide 4G/LTE service in violation of RICO and California state

 9   law. See Exhibit 1.

10           6.     Plaintiffs would have had the right and ability to file this Third Amended Complaint

11   “as a matter of course” pursuant to Federal Rule of Civil Procedure 15(a)(1), except that the

12   deadline to amend the pleadings was December 15, 2020.

13           7.     Although Defendant does not agree with the allegations in the Third Amended

14   Complaint and reserves the right to assert any and all defenses to the claims asserted and to argue

15   that the proposed putative class should not be certified under Federal Rule of Civil Procedure 23,

16   Defendant consents to Plaintiffs’ request for leave to file the Third Amended Complaint.

17           8.     The filing of a Third Amended Complaint would moot Defendant’s pending motion

18   to dismiss.

19           9.     Given the situation, Plaintiffs and Defendant have conferred and agree and stipulate

20   to:
                        a. The modification and enlargement of the motion to amend deadline to permit
21                         the filing of the Third Amended Complaint attached hereto as Exhibit 1
22                         pursuant to Local Rule 6-1(b) and Rule 16(b)(4);

23                      b. The filing of the Third Amended Complaint that is attached hereto as Exhibit
                           1 pursuant to Rule 15 and Rule 16(b)(4), which the parties agree renders
24                         moot Defendant’s pending motion to dismiss (Dkt. 165); and
25
                        c. The dismissal of Plaintiffs Jermaine Miller, Maishia Johnson, and Ronald
26                         Ellison, which stipulation being “signed by all parties who have appeared”
                           results in the dismissal of these plaintiffs’ individual claims without
27                         prejudice and without any conditions pursuant to Rule 41(a)(1)(ii).

28                                                  -2-
                           STIPULATION TO PERMIT FILING OF PLAINTIFFS’ THIRD AMENDED COMPLAINT
                                                                        CASE NO. 3:19-CV-07270-WHA
      Case 3:19-cv-07270-WHA Document 182
                                      174 Filed 03/11/21
                                                03/04/21 Page 3 of 4



 1

 2          10.     The enlargement of time to permit the filing of the Third Amended Complaint will

 3   not alter the date of any event or any future deadline already fixed by Court order and no party will

 4   be prejudiced by the requested relief.

 5

 6   Dated: March 4, 2021                                  Respectfully submitted,

 7
     IT IS SO STIPULATED.
 8

 9   Dated: March 4, 2021                                  /s/Tyler W. Hudson
                                                           Tyler W. Hudson
10
                                                           Attorneys for Plaintiffs
11
     WAGSTAFF & CARTMELL LLP                               GUPTA WESSLER PLLC
12   Tyler W. Hudson (pro hac vice)                        Matthew W.H. Wessler (pro hac vice)
13   Eric D. Barton (pro hac vice)                         Jonathan E. Taylor (pro hac vice)
     Melody R. Dickson (pro hac vice)                      1900 L Street NW, Suite 312
14   Austin Brane, CA Bar #286227                          Washington, DC 20036
     4740 Grand Ave., Suite 300                            (202) 888-1741
15   Kansas City, MO 64112                                 matt@guptawessler.com
     Tel. (816) 701-1100                                   jon@guptawessler.com
16
     Fax (816) 531-2372
17   thudson@wcllp.com                                     Jennifer Bennett
     ebarton@wcllp.com                                     100 Pine Street, Suite 1250
18   mdickson@wcllp.com                                    San Francisco, CA 94111
     abrane@wcllp.com                                      (415) 573-0336
19                                                         jennifer@guptawessler.com
20

21

22

23

24

25

26

27

28                                                   -3-
                         STIPULATION TO PERMIT FILING OF PLAINTIFFS’ THIRD AMENDED COMPLAINT
                                                                      CASE NO. 3:19-CV-07270-WHA
      Case 3:19-cv-07270-WHA Document 182
                                      174 Filed 03/11/21
                                                03/04/21 Page 4 of 4



 1                                                     /s/ Kevin Ranlett
                                                       Kevin Ranlett
 2

 3    MAYER BROWN LLP                                  MAYER BROWN LLP
     Archis A. Parasharami (SBN 321661)                Matthew D. Ingber (pro hac vice)
 4   aparasharami@mayerbrown.com                       mingber@mayerbrown.com
     Kevin Ranlett (pro hac vice)                      Jarman D. Russell (pro hac vice)
 5   kranlett@mayerbrown.com                           jrussell@mayerbrown.com
     Daniel E. Jones (pro hac vice)                    1221 Avenue of the Americas
 6   djones@mayerbrown.com                             New York, New York 10020-1001
 7   1999 K Street, N.W.                               Telephone: (212) 506-2500
     Washington, D.C. 20006-1101                       Facsimile: (212) 262-1910
 8   Telephone: (202) 263-3000
     Facsimile: (202) 263-3300
 9                                                     Attorneys for Defendant
10

11
        ATTESTATION: The filer attests that concurrence in the filing of this document has been
12                                obtained from each signatory.

13

14   PURSUANT TO STIPULATION, IT IS SO ORDERED
15

16

17     Dated: March 11, 2021.
18                                             _____________________________________
                                               WILLIAM ALSUP
19
                                               UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28                                               -2-
                       STIPULATION TO PERMIT FILING OF PLAINTIFFS’ THIRD AMENDED COMPLAINT
                                                                    CASE NO. 3:19-CV-07270-WHA
